ORDER

Entered September 9,1975. — Reporter.
On order of the Court, the application by appellant for leave to appeal is considered and, in lieu of leave to appeal, under GCR 1963, 853.2(4), the case is remanded to the Barry County Probate Court for the prompt filing by appellant of a petition for restoration of parental rights, such petition to be considered and decided promptly by the probate court. In making this order, the Court explicitly does not approve of the reasoning of the courts below concerning this case.
Swainson, J., not participating.